DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 12 May 2022.

Regarding Previous Double Patenting Rejection
Previous rejection of claims 5, 22, 25, 29, 30, 33, 37, 50, 51 has been withdrawn in view of the amendments to the rejected drawings.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 5, 12, 21, 22, 25, 27-30, 33, 37, 42, 50, 51, 56-57, 59 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with George A. Metzenthin (Reg. No. 41,995) on 31 May 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 30 and 37 have been amended as follows:

30. (Currently Amended) A system for estimating a body temperature of an individual, said system comprising:
at least one physiological sensor configured to measure physiological data including physical activity, a heart rate, and a skin temperature;
at least one environmental sensor configured to measure environmental data;
a processor connected to said at least one physiological sensor and said at least one environmental sensor, said processor inputs the physiological data and the environmental data into a model configured to operate on said processor, wherein the model generates two estimated physiological conditions based on the physical activity and/or the environmental data, said processor compares at least one of the estimated physiological conditions to the respective measured physiological condition in the physiological data to find at least one error; and
a controller in communication with said processor, said controller modifies at least one parameter in the model with a Kalman filter included in the model based on the at least one error to minimize the at least one error in a future estimation of that at least one physiological condition, and
wherein the model further includes a physiological mathematical model using a plurality of parameters in:
a first equation that relates the physical activity to an estimated heart rate as one of the estimated physiological conditions using a rate constant for heart rate and a gain heart rate due to the physical activity,
a second equation that relates the heart rate to an estimated body temperature using a thermoregulatory rate constant, a rate of heat gain due to metabolic activity with the estimated heart rate, a rate of heat loss/gain from core to skin with a first temperature gradient, and
a third equation that relates the body temperature to an estimated skin temperature as another estimated physiological condition using a rate of convective heat loss/gain from the skin to the environment with a second temperature gradient, a rate of heat loss to the environment due to sweat evaporation, and the rate of heat loss/gain from the core to the skin with the first temperature gradient; and
wherein said processor is configured to produce the estimated body temperature after the controller modifies at least one parameter in the physiological mathematical model using the second equation.

37. (Currently Amended)	The system according to claim 30, wherein
the physical activity data of the individual includes an activity score of the individual,
said at least one sensor includes a third sensor, said third sensor configured to measure a 3-D body acceleration of the individual,
wherein said processor is configured to map the 3-D body acceleration into metabolic equivalent units to determine the activity score of the individual.

Allowable Subject Matter
Claims 5, 21-22, 25, 27-30, 33, 37, 42, 50-51, 56-57, 59, 61-64 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 29, the prior art of record does not show or suggest the combination of the following limitations: “based on the received activity data and an estimated skin temperature based on a skin temperature vapor pressure and a vapor pressure for a heat index for the received ambient temperature and the received humidity to account for a heat transfer from a skin of the individual to an environment in which the individual is present… estimating with the physiological model the body temperature reflecting a heat balance of the individual where the physiological model uses the at least one parameter that has been modified by the Kalman filter, and wherein modifying at least one parameter customizes the physiological model to the individual by adapting to continual physiological changes in the individual”.

Regarding claims 30 and 59, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 29.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Goodzeit et al. US Patent No. 8,583,371 teaches autonomous gyro temperature calibration.

2.	Allison US Patent Application Publication No. 2010/0081971 teaches treatment planning systems and methods for body contouring applications.

3.	Banet et al. US Patent Application Publication No. 2014/0249434 teaches body-worn system for continuous, noninvasive measurement of cardiac output, stroke volume, cardiac power, and blood pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 27, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633